1 So.3d 346 (2009)
Nathaniel Coleman NASH, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-715.
District Court of Appeal of Florida, Fifth District.
January 27, 2009.
James S. Purdy, Public Defender, and Leonard R. Ross, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Pamela J. Koller, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. State v. Osuji, 804 So.2d 501 (Fla. 2d DCA 2001).
PALMER, C.J., TORPY and EVANDER, JJ., concur.